Justice HOBBS,
dissenting.
T20 I respectfully dissent. When a local government declines to represent its citizens' concerns regarding'harm to public health, safety, and welfare, in a proceeding before the Colorado Oil and Gas Conservation Commission ("Commission") on an application for a permit to drill, the Commission should grant the concerned citizens a hearing before the Commission. By depriving citizens of a hearing, the Commission acted arbitrarily and capriciously in violation of the Colorado Administrative Procedure Act. The Commission's action should be vacated and this case should be remanded to the Commission to hear evidence and arguments presented by the Grand Valley Citizens' Alliance and other respondents ("Citizens").
{21 In March 2008, the Citizens filed an application with the Commission protesting applications for permits to drill near the Ru-Hson blast site in Garfield County. The permits would allow drilling within three miles of ground zero of a 1969 nuclear detonation. The Citizens' request for hearing asserted *650that the "nuclear device necessarily created a variety of toxic and radioactive contaminants, which persist subsurface in the blast area." It further alleged that, if the contaminants were to reach the surface or contaminate shallow groundwater, the result could be "serious and persistent contamination of soils and groundwater." Moreover, the "scientific or technical basis" for allowing the drilling despite these risks was unclear, the Citizens' petition alleged, and the applicant had not demonstrated that the drilling would "meet statutory requirements for protection of the environment, wildlife, and the health, safety and welfare of the public."
122 The Citizens requested a hearing in order to present evidence and witnesses. As described in the Commission's rules, the hearing would also have allowed the Citizens to make opening and closing statements and cross-examine any other witnesses.1 However, the Commission denied the Citizens a hearing, on the basis that the Commission's rules did not permit them to request a hearing. The Commission simultaneously approved the permits to drill.
23 The Citizens appealed the denial of a hearing to the Denver District Court, alleging violations of the Administrative Procedure Act and the Oil and Gas Conservation Act, including the allegation that the Commission's action was arbitrary and capricious. The district court dismissed the case for lack of subject matter jurisdiction and failure to state a claim. The court of appeals reversed and remanded. I would affirm the court of appeals.
24 The Commission argues that its rules allow for a hearing on an application for a permit to drill only at the request of the applicant, the surface owner, or a local government, and the Majority agrees. Maj. op. at 115. The Commission's Rule 508.b(7), 2 Colo.Code Regs. $ 404-1, allows for the operator, the surface owner, or the "relevant local government" to request such a hearing. The Commission added the relevant local government to the list in a 2003 rule revision. The Commission's only stated purpose in doing so was "to provide an opportunity to a local government to obtain a hearing on significant issues related to public health, safety and welfare, including the environment."2 The palpable reason for this opportunity was to allow the local government to represent its constituents who may be aggrieved by the threats drilling would present to the public and the environment.
125 Unfortunately, local governments do not always have the capacity to perform this representative role before the Commission. As Garfield County explains in this case, the hearings "require substantial time and effort by staff, as well as the expenditure of funds for outside experts. In a case as complicated as the one at bar, participation by Garfield County would be extremely costly." In such a case, the Commission's rules, as it interprets them, cause it to avoid hearing the interests of the local government's citizens-but such a hearing is precisely what the Commission contemplated in its 2008 rule revision to be significant to insuring the public health and welfare.
€26 I would read the rules to allow the Citizens the hearing they request. When the "relevant local government" declines to pursue a hearing before the Commission on an application for a permit to drill that raises significant issues of public health, safety and the environment, the local government's aggrieved citizens should have their evidence and witnesses heard. Disallowing this hearing thwarts the purpose behind the Commission's rules of 2008: to allow the Commission to hear evidence on the proposed drilling's effects on the public health and welfare, helping the Commission to make a more informed and balanced decision. I would hold the Commission's reading of the rules in this *651case to be arbitrary and capricious in violation of the Administrative Procedure Act, § 24-4-106(7), C.R.S. (2011), because it con-tradiets the rules' basis and purpose.3
T27 Accordingly, I respectfully dissent. I would direct the Commission to hear the Citizens' evidence before deciding whether or not to issue the permits to drill.

. See Rule 503.b(7)(C), 2 Colo.Code Regs. § 404-1 (as amended 2009) (providing for a hearing in similar fashion as Rule 508.k); Rule 508.k(2), 2 Colo.Code Regs. § 404-1 (providing for a hearing in accordance with Rule 528); Rule 528.2, .e, 2 Colo.Code Regs. § 404-1 (allowing for opening and closing statements, presentations, witnesses, and cross-examination).


. Colo. Oil & Gas Conservation Comm'n, Order No. 1R-93, Report of the Commission in the Matter of Changes to the Rules and Regulations of the Oil and Gas Conservation Commission of Colorado, Exhibit B: Statement of Basis and Purpose (2003).


. Similarly, in Public Citizen Inc. v. Mineta, the Ninth Circuit held that an agency's "interpretation of its own regulations" was unreasonable and unentitled to deference because the interpretation was "clearly at odds with [the agency's] goal" for the regulation. 343 F.3d 1159, 1166-67 (9th Cir.2003). See also Dantran, Inc. v. U.S. Dep't of Labor, 171 F.3d 58, 65 (1st Cir.1999) ("[Clourts should be reluctant to rubber-stamp an agency's interpretation of its regulations when that interpretation has no plausible link to the goals of the regulatory scheme and would lead to absurd results.").